Citation Nr: 0101367	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-12 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a penile prosthesis replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, which denied the benefit 
sought on appeal.  A notice of disagreement (NOD) was 
received in December 1998, the RO issued a statement of the 
case (SOC) in May 1999, and a substantive appeal (SA) was 
received in June 1999.


REMAND

In February 1998, the veteran filed a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991).  His 
claim was denied, and the present appeal ensued. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
___ (2000).  This newly enacted legislation provides, among 
other things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board views the newly enacted assistance provisions to be 
more beneficial to the veteran and appropriate action to 
ensure compliance with the new legislation is therefore 
necessary.  

Additionally, the Board finds that the determinative 
questions to be answered in this case are medical in nature 
and must be addressed by trained medical personnel.  It does 
not appear that these underlying questions have been reviewed 
by medical examiners, and further preliminary action by the 
RO in this regard is also necessary before the Board may 
properly proceed with appellate review.


Accordingly, this case is REMANDED for the following action:

1.  Any pertinent VA and private medical 
records not already in the claims file 
should be obtained and made of record. 

2.  The veteran should be afforded a VA 
genitourinary examination to ascertain 
the nature, etiology, and extent of any 
diagnosed disability resulting from the 
penile prosthesis replacement performed 
at a VA medical facility.  The veteran's 
claims file must  be made available to 
the examiner.  After examining the 
veteran and conducting a detailed review 
of the claims file, the examiner is 
requested to:  a)  identify any 
additional disability resulting from the 
penile prosthesis replacement; b) offer 
an opinion as to whether it is at least 
as likely as not that any such additional 
disability is the result of VA hospital, 
medical or surgical treatment and, if so 
whether the proximate cause of such 
additional disability was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing the medical or 
surgical treatment, or that the proximate 
cause of additional disability was an 
event which was not reasonably 
foreseeable.  The examiner is requested 
to report all findings in detail, and to 
provide a rationale for all opinions 
rendered.

3.  The RO should review the claims file 
and ensure that all assistance to the 
veteran provisions of Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103A) have been complied with.  

4.  The RO should then determine whether 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
penile prosthesis replacement is 
warranted under applicable laws and 
regulations.  If the benefit sought is 
not granted, then the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.
 
The purpose of this remand is to assist the veteran, to 
clarify matters of medical complexity, and to ensure 
compliance with the Veterans Claims Assistance Act of 2000.  
The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



